DETAILED ACTION
	This is the first office action on the merits of the instant application, which was filed March 13, 2020 as a national stage entry of PCT/EP2018/074223, filed September 7, 2018, which claims priority to DE10 2017 217 212.6, filed September 27, 2017.  After a preliminary amendment, the application contains Claims 12-23.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 13 is objected to because of the following informalities:  On line 3, after “position;”, --and-- should be inserted.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a localization module” in claims 12, 14, 22 and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 12-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claims 12, 14, 22 and 23 include the claim limitation “a localization module”, which is being interpreted under 35 USC 112(f) as a means plus function limitation.  However, neither the claims nor the specification describe any physical structure that performs the claim function, nor from which any equivalence can be drawn for purposes of determining the scope of the claims.  Claims 13 and 15-21 depend directly or indirectly from claim 12 and stand rejected therewith.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14, 16 and 18-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horita et al. (US 2016/0305794 A1).
Horita et al. teaches, according to claim 12, a method for localizing a highly automated vehicle (HAF) in a digital map, comprising the following steps: 
S1) ascertaining a global pose estimation for the HAF using a localization module of a vehicle system of the HAF, the global pose estimation including a position of the HAF and an orientation of the HAF (Horita et al., at least para. [0047], “The subject vehicle position measurement device 40 is a device for measuring the geographic position of the vehicle 2 and for supplying this information; for example, it may be equivalent to a GNSS reception device. This subject vehicle position measurement device 4 may be built so as simply to provide results of position measurement based upon the radio waves received from the GNSS satellites, or may be built so as also to perform position interpolation and error correction by utilizing information that can be acquired from the sensor group 60, such as the speed of movement of the vehicle 2 and the azimuth of its motion and so on.”); 
S2) transmitting at least one landmark position and at least one associated landmark property to the vehicle system (Horita et al., at least para. [0133], “And, on the basis of the travel path estimated in step 704 and the environment information determined in step 705, the landmark recognition unit 204 extracts from the landmark data group 223 a list of the landmarks that it is supposed may perhaps be recognized by the camera device group 50 of the vehicle 2, or that may perhaps be recognized in the near future.”); 
S3) ascertaining a relative position of the landmark position concerning the HAF at least partially on the basis of the pose estimation and the landmark position (Horita et al., at least para. [0146], “In concrete terms, in the landmark recognition processing of step 708, pattern matching processing is performed using the landmark images of the landmarks that have been selected in step 707, by scanning the abovementioned image data. The degree of agreement between the matching location and the landmark image is calculated, and, if the degree of agreement is greater than a predetermined value, then it is determined that this landmark is present at the matching location. At this time, the relative distance from the vehicle 2 to this landmark and its relative direction and so on are also calculated by using the matching location, the size of the landmark upon its image, the parallax from a plurality of camera elements (as, for example, in the case of a stereo camera), the differential values in time series, and so on. If the landmark is recognized, then these results are stored in the landmark recognition data group 224.”); 
S4) performing at least one sensor measurement and checking that the at least one landmark property is detectable at the relative position What the image looks like varies based on the direction it is from the vehicle (Horita et al., at least para. [0085], “The image 8100-1 and the image 8100-2 are landmark images for the same landmark 7100. However, since the azimuths of progression along the roads specified by the road link (7001, 7002) and by the road link (7002, 7003) are different, accordingly the views are different from one another, although they are views of the same landmark. For the road link (7002, 7003), the image that can be recognized by the camera device group 50 of the vehicle 2 becomes a circular landmark image like the image 8100-2, since the vehicle 2 is traveling forward straight toward the landmark 7100. On the other hand, for the road link (7001, 7002), the image that can be recognized by the camera device group 50 of the vehicle 2 becomes an elliptical landmark image that is compressed horizontally like the image 8100-1, since the vehicle 2 is traveling in a slanting direction 7100 relative to the landmark. In this manner, the shape of the landmark that can be recognized by the camera device group 50 of the vehicle 2 changes according to the azimuth of travel of the vehicle 2 with respect to that landmark (not only in the horizontal direction, but also in the vertical direction, for example when the vehicle is traveling upon an inclined road). Due to this, if the way in which the landmark appears changes according to the location as is the case for the landmark 7100 in FIG. 3, then the subject recognition range 356 is defined as being divided into a plurality of sections, and, for each of these position range sections, it is desirable to designate a landmark image 357 reflecting a shape of the landmark that is easy to recognize. It should be understood that while, here, an example is shown of a case in which different landmark images 357 are designated according to the subject recognition range, arrangements of a similar type could be made for a case in which the way that the landmark looks is different according to differences in the environment 355.”); and 
S5) outputting an error indicator as the result of the check performed in step S4 (Horita et al., at least para. [0083], “And evaluation values are stored in the position estimation evaluation value column 359 that are related to position estimates that have employed the recognition results for the landmark images 357 in the environments 355 and moreover under the conditions given by the subject recognition ranges 356. These evaluation values related to position estimation are intended to quantify and to represent the desirability of the result of position estimation based upon the results of recognition for this landmark; for example, the accuracy of position estimation may be cited as an example. In FIG. 3, it is supposed that the level of position estimation accuracy is shown in five stages: A (for example, the error is within 1 m), B (for example, the error is from 1 m to 3 m), C (for example, the error is from 3 m to 10 m), D (for example, the error is 10 m or greater), and E (for example, unclear).”). 

Regarding claim 13, as a function of the value of the error indicator, at least one of the following steps is performed: S6) confirming the pose estimation performed in step S1 in the event that the error indicator indicates that the at least one landmark property was detected at the relative position; S7) discarding the pose estimation performed in step S1 in the event that the error indicator indicates that the at least one landmark property is not detectable at the relative position; S8) disregarding the landmark position transmitted in step S2 in the event that the error indicator indicates that no observations are possible at the relative position (Horita et al., at least para. [0148], “While, in the above description, an evaluation of successful recognition is made if it has been possible to recognize the landmark in question within the subject recognition range that has been designated, if for example objects that are considered to correspond to that landmark are detected at a plurality of locations within the same subject recognition range, which is undesirable, then this is evaluated as being a recognition failure. If a plurality of recognition locations for the landmark in question are found within the subject recognition range, then it is difficult to decide which spot corresponds to which landmark, and there is a possibility of arriving at an erroneous recognition result. If position estimation is performed using this kind of recognition result, then there is a risk that a large error may occur. Due to this, it is considered to be desirable to evaluate the recognition process as having failed, if it is not possible to identify the landmark in question in a reliable manner.”).
Regarding claim 14, the method further comprises the following steps: S9) performing anew the steps S3 through S5 for a defined number of further landmarks transmitted in step S2; and S10) resetting a localization module in the event that the step S7 for all of the landmarks examined in step S9 results in the discarding of the pose estimation performed in step S1, and performing a re-localization (Horita et al., at least para. [0148], “While, in the above description, an evaluation of successful recognition is made if it has been possible to recognize the landmark in question within the subject recognition range that has been designated, if for example objects that are considered to correspond to that landmark are detected at a plurality of locations within the same subject recognition range, which is undesirable, then this is evaluated as being a recognition failure. If a plurality of recognition locations for the landmark in question are found within the subject recognition range, then it is difficult to decide which spot corresponds to which landmark, and there is a possibility of arriving at an erroneous recognition result. If position estimation is performed using this kind of recognition result, then there is a risk that a large error may occur. Due to this, it is considered to be desirable to evaluate the recognition process as having failed, if it is not possible to identify the landmark in question in a reliable manner.”).
Regarding claim 16, the pose estimation performed in step S1 is performed using a map-matching algorithm (Horita et al., at least para. [0155], “And correction of the traveling position of the vehicle is performed by map matching processing, using the subject vehicle information that was acquired in step 803 (step 804).”).
Regarding claim 18, the pose estimation performed in step S1 occurs at least partially by sensor measurements (Horita et al., at least para. [0047], “The subject vehicle position measurement device 40 is a device for measuring the geographic position of the vehicle 2 and for supplying this information; for example, it may be equivalent to a GNSS reception device. This subject vehicle position measurement device 4 may be built so as simply to provide results of position measurement based upon the radio waves received from the GNSS satellites, or may be built so as also to perform position interpolation and error correction by utilizing information that can be acquired from the sensor group 60, such as the speed of movement of the vehicle 2 and the azimuth of its motion and so on.”). 
Regarding claim 19, the pose estimation performed in step S1 is performed at least partially using a satellite-based localization method including GPS (Horita et al., at least para. [0047], “The subject vehicle position measurement device 40 is a device for measuring the geographic position of the vehicle 2 and for supplying this information; for example, it may be equivalent to a GNSS reception device. This subject vehicle position measurement device 4 may be built so as simply to provide results of position measurement based upon the radio waves received from the GNSS satellites, or may be built so as also to perform position interpolation and error correction by utilizing information that can be acquired from the sensor group 60, such as the speed of movement of the vehicle 2 and the azimuth of its motion and so on.”). 
Regarding claim 20, the pose estimation occurs at least partially based on a transformation between current sensor observations and a map section stored in a digital map (Horita et al., at least para. [0042], “…subject vehicle position estimation unit 206 that estimates the position of the subject vehicle on the basis of the results of landmark recognition by the subject vehicle position measurement device 40 and/or the landmark recognition unit 204 and so on, a subject vehicle position estimation result evaluation unit 207 that evaluates the results of estimation of the position upon the road map of the subject vehicle,”). 
Regarding claim 21, a plurality of landmark positions and associated landmark properties are transmitted, and steps S3 through S8 are performed for each of the transmitted landmark positions and associated landmark properties (Horita et al., at least para. [0094], “As main processing, the onboard control device 20 of the vehicle position estimation system 1 executes: road map data acquisition processing, in which road map data for the surroundings of the vehicle 2 is acquired; landmark data acquisition processing, in which landmark data upon the estimated travel path of the vehicle 2 is acquired; landmark recognition processing in which, using the above landmark data that has thus been acquired, landmarks are recognized in the images from the onboard camera; subject vehicle position estimation processing, in which the position of the subject vehicle upon the road map is estimated; and evaluation result transmission processing, in which the evaluation results related to landmark recognition are transmitted to the vehicle position estimation support server 2. Each of these processes will now be explained in order.”).

Horita et al. teaches, according to claim 22, a vehicle system for controlling a highly automated vehicle (HAF), comprising: 
at least one localization module (Horita et al., at least para. [0039], “A representative one of the vehicles 2 comprises an onboard control device 20, a wireless communication device 30, a subject vehicle position measurement device 40, a camera device group 50, and a sensor group 60.”); 
at least one sensor configured to detect landmark properties in a surroundings of the HAF (Horita et al., at least para. [0039], “A representative one of the vehicles 2 comprises an onboard control device 20, a wireless communication device 30, a subject vehicle position measurement device 40, a camera device group 50, and a sensor group 60.”); 
a control device configured to localize the HAF in a digital map (Horita et al., at least para. [0039], “A representative one of the vehicles 2 comprises an onboard control device 20, a wireless communication device 30, a subject vehicle position measurement device 40, a camera device group 50, and a sensor group 60.”), the control device configured to: 
S1) ascertain a global pose estimation for the HAF using a localization module of a vehicle system of the HAF, the global pose estimation including a position of the HAF and an orientation of the HAF (Horita et al., at least para. [0047], “The subject vehicle position measurement device 40 is a device for measuring the geographic position of the vehicle 2 and for supplying this information; for example, it may be equivalent to a GNSS reception device. This subject vehicle position measurement device 4 may be built so as simply to provide results of position measurement based upon the radio waves received from the GNSS satellites, or may be built so as also to perform position interpolation and error correction by utilizing information that can be acquired from the sensor group 60, such as the speed of movement of the vehicle 2 and the azimuth of its motion and so on.”); 
S2) transmit at least one landmark position and at least one associated landmark property to the vehicle system (Horita et al., at least para. [0133], “And, on the basis of the travel path estimated in step 704 and the environment information determined in step 705, the landmark recognition unit 204 extracts from the landmark data group 223 a list of the landmarks that it is supposed may perhaps be recognized by the camera device group 50 of the vehicle 2, or that may perhaps be recognized in the near future.”); 
S3) ascertain a relative position of the landmark position concerning the HAF at least partially on the basis of the pose estimation and the landmark position (Horita et al., at least para. [0146], “In concrete terms, in the landmark recognition processing of step 708, pattern matching processing is performed using the landmark images of the landmarks that have been selected in step 707, by scanning the abovementioned image data. The degree of agreement between the matching location and the landmark image is calculated, and, if the degree of agreement is greater than a predetermined value, then it is determined that this landmark is present at the matching location. At this time, the relative distance from the vehicle 2 to this landmark and its relative direction and so on are also calculated by using the matching location, the size of the landmark upon its image, the parallax from a plurality of camera elements (as, for example, in the case of a stereo camera), the differential values in time series, and so on. If the landmark is recognized, then these results are stored in the landmark recognition data group 224.”); 
S4) perform at least one sensor measurement and check that the at least one landmark property is detectable at the relative position (Horita et al., at least para. [0085], “The image 8100-1 and the image 8100-2 are landmark images for the same landmark 7100. However, since the azimuths of progression along the roads specified by the road link (7001, 7002) and by the road link (7002, 7003) are different, accordingly the views are different from one another, although they are views of the same landmark. For the road link (7002, 7003), the image that can be recognized by the camera device group 50 of the vehicle 2 becomes a circular landmark image like the image 8100-2, since the vehicle 2 is traveling forward straight toward the landmark 7100. On the other hand, for the road link (7001, 7002), the image that can be recognized by the camera device group 50 of the vehicle 2 becomes an elliptical landmark image that is compressed horizontally like the image 8100-1, since the vehicle 2 is traveling in a slanting direction 7100 relative to the landmark. In this manner, the shape of the landmark that can be recognized by the camera device group 50 of the vehicle 2 changes according to the azimuth of travel of the vehicle 2 with respect to that landmark (not only in the horizontal direction, but also in the vertical direction, for example when the vehicle is traveling upon an inclined road). Due to this, if the way in which the landmark appears changes according to the location as is the case for the landmark 7100 in FIG. 3, then the subject recognition range 356 is defined as being divided into a plurality of sections, and, for each of these position range sections, it is desirable to designate a landmark image 357 reflecting a shape of the landmark that is easy to recognize. It should be understood that while, here, an example is shown of a case in which different landmark images 357 are designated according to the subject recognition range, arrangements of a similar type could be made for a case in which the way that the landmark looks is different according to differences in the environment 355.”); and 
S5) output an error indicator as the result of the check in S4 (Horita et al., at least para. [0083], “And evaluation values are stored in the position estimation evaluation value column 359 that are related to position estimates that have employed the recognition results for the landmark images 357 in the environments 355 and moreover under the conditions given by the subject recognition ranges 356. These evaluation values related to position estimation are intended to quantify and to represent the desirability of the result of position estimation based upon the results of recognition for this landmark; for example, the accuracy of position estimation may be cited as an example. In FIG. 3, it is supposed that the level of position estimation accuracy is shown in five stages: A (for example, the error is within 1 m), B (for example, the error is from 1 m to 3 m), C (for example, the error is from 3 m to 10 m), D (for example, the error is 10 m or greater), and E (for example, unclear).”).

Horita et al. teaches, according to claim 23, a non-transitory computer-readable medium on which is stored a computer program for localizing a highly automated vehicle (HAF) in a digital map (Horita et al., at least para. [0039], “A representative one of the vehicles 2 comprises an onboard control device 20, a wireless communication device 30, a subject vehicle position measurement device 40, a camera device group 50, and a sensor group 60.”; and para. [0041], “The processing unit may include, for example, a CPU 200 (Central Processing Unit: a central calculation processing device) and a memory 231 such as a RAM (Random Access Memory) or the like, and implements the functions of the onboard control device 20 by executing a predetermined operating program that is stored in the storage unit 220.”), the computer program, when executed by a computer, causing the computer to perform the following steps: 
S1) ascertaining a global pose estimation for the HAF using a localization module of a vehicle system of the HAF, the global pose estimation including a position of the HAF and an orientation of the HAF (Horita et al., at least para. [0047], “The subject vehicle position measurement device 40 is a device for measuring the geographic position of the vehicle 2 and for supplying this information; for example, it may be equivalent to a GNSS reception device. This subject vehicle position measurement device 4 may be built so as simply to provide results of position measurement based upon the radio waves received from the GNSS satellites, or may be built so as also to perform position interpolation and error correction by utilizing information that can be acquired from the sensor group 60, such as the speed of movement of the vehicle 2 and the azimuth of its motion and so on.”); 
S2) transmitting at least one landmark position and at least one associated landmark property to the vehicle system (Horita et al., at least para. [0133], “And, on the basis of the travel path estimated in step 704 and the environment information determined in step 705, the landmark recognition unit 204 extracts from the landmark data group 223 a list of the landmarks that it is supposed may perhaps be recognized by the camera device group 50 of the vehicle 2, or that may perhaps be recognized in the near future.”); 
S3) ascertaining a relative position of the landmark position concerning the HAF at least partially on the basis of the pose estimation and the landmark position (Horita et al., at least para. [0146], “In concrete terms, in the landmark recognition processing of step 708, pattern matching processing is performed using the landmark images of the landmarks that have been selected in step 707, by scanning the abovementioned image data. The degree of agreement between the matching location and the landmark image is calculated, and, if the degree of agreement is greater than a predetermined value, then it is determined that this landmark is present at the matching location. At this time, the relative distance from the vehicle 2 to this landmark and its relative direction and so on are also calculated by using the matching location, the size of the landmark upon its image, the parallax from a plurality of camera elements (as, for example, in the case of a stereo camera), the differential values in time series, and so on. If the landmark is recognized, then these results are stored in the landmark recognition data group 224.”); 
S4) performing at least one sensor measurement and checking that the at least one landmark property is detectable at the relative position (Horita et al., at least para. [0085], “The image 8100-1 and the image 8100-2 are landmark images for the same landmark 7100. However, since the azimuths of progression along the roads specified by the road link (7001, 7002) and by the road link (7002, 7003) are different, accordingly the views are different from one another, although they are views of the same landmark. For the road link (7002, 7003), the image that can be recognized by the camera device group 50 of the vehicle 2 becomes a circular landmark image like the image 8100-2, since the vehicle 2 is traveling forward straight toward the landmark 7100. On the other hand, for the road link (7001, 7002), the image that can be recognized by the camera device group 50 of the vehicle 2 becomes an elliptical landmark image that is compressed horizontally like the image 8100-1, since the vehicle 2 is traveling in a slanting direction 7100 relative to the landmark. In this manner, the shape of the landmark that can be recognized by the camera device group 50 of the vehicle 2 changes according to the azimuth of travel of the vehicle 2 with respect to that landmark (not only in the horizontal direction, but also in the vertical direction, for example when the vehicle is traveling upon an inclined road). Due to this, if the way in which the landmark appears changes according to the location as is the case for the landmark 7100 in FIG. 3, then the subject recognition range 356 is defined as being divided into a plurality of sections, and, for each of these position range sections, it is desirable to designate a landmark image 357 reflecting a shape of the landmark that is easy to recognize. It should be understood that while, here, an example is shown of a case in which different landmark images 357 are designated according to the subject recognition range, arrangements of a similar type could be made for a case in which the way that the landmark looks is different according to differences in the environment 355.”); and 
S5) outputting an error indicator as the result of the check performed in step S4 (Horita et al., at least para. [0083], “And evaluation values are stored in the position estimation evaluation value column 359 that are related to position estimates that have employed the recognition results for the landmark images 357 in the environments 355 and moreover under the conditions given by the subject recognition ranges 356. These evaluation values related to position estimation are intended to quantify and to represent the desirability of the result of position estimation based upon the results of recognition for this landmark; for example, the accuracy of position estimation may be cited as an example. In FIG. 3, it is supposed that the level of position estimation accuracy is shown in five stages: A (for example, the error is within 1 m), B (for example, the error is from 1 m to 3 m), C (for example, the error is from 3 m to 10 m), D (for example, the error is 10 m or greater), and E (for example, unclear).”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Horita et al. in view of Turetken et al. (US 2015/0281655 A1).
Regarding claim 15, Horita et al. does not expressly teach the re-localization is performed using a particle-based approach.  Turetken et al. teaches a system for tracking interacting objects in the field of tracking objects around a vehicle (Turetken et al., at least para. [0005], “Because of their recursive nature, they are prone to errors that are difficult to recover from by using a post processing step. Particle-based approaches partially address this issue by simultaneously exploring multiple hypotheses.”).  Applicant’s specification further refers to algorithms based on [a particle-based] approach as being conventional (para. [0044]).  It would have been obvious to incorporate the teaching of Turetken et al. into the system of Horita et al. for the purpose of incrementally processing the received sensor signals to arrive at an acceptable localization, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Horita et al. in view of Sano et al. (US 2017/0344844 A1).
Regarding claim 17, Horita et al. further teaches that map and landmark information is obtained from a back end server (Horita et al., at least para. [0013]), but does not expressly teach, where Sano et al. teaches a dense occupancy grid for mapping (Sano et al., at least Figs. 4-5 and para. [0043], “FIG. 5 is a diagram illustrating the upper surface image transformed from the attribute information of FIG. 3. The attribute information generated from the captured image is transformed into the image (upper surface image) corresponding to a viewpoint when the road surface is looked down from above. Here, the upper surface image (the size, the positions, the numbers, and the attributes of the square areas are identifiable) is sent to the setting function 100c as the attribute information.”).  It would have been obvious to incorporate the teaching of Sano et al. into the system of Horita et al. for the purpose of mapping the area and pose of the vehicle in a discrete manner to arrive at an acceptable localization and pose, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/DONALD J WALLACE/Primary Examiner, Art Unit 3665